Citation Nr: 1611371	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a March 2015 decision, the Board denied the claim for service connection for hypertension (as well as four other claims for service connection) and remanded the claim for service connection for a psychiatric disability.  The Board expressly determined that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was not before it.  

The Veteran appealed the Board's March 2015 decision that denied service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate that portion of the March 2015 Board decision that denied entitlement to service connection for hypertension.  In a November 2015 Order, the Court granted the Joint Motion.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no probative evidence of record that the Veteran's psychiatric disorder, diagnosed during the appellate period as bipolar disorder by history, was incurred in service or within one year of the Veteran's discharge from service, or that it is etiologically related to active duty service.  

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2010 with regard to the claims for service connection for a psychiatric disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in September 2011.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in June 2015.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Obtaining this examination also substantially complied with the Board's March 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran filed his claim for a psychiatric disorder in October 2010.  

For certain chronic disorders, such as psychoses, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a psychiatric disorder, claimed as depression and a nervous condition.  See October 2010 VA Form 21-4138; October 2010 VA Form 21-0820.  He has not provided any specific argument as to why he believes he is entitled to service connection for a psychiatric disorder.  

Service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric problems.  At the time of a February 1970 discharge examination, the Veteran denied frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; bed wetting; nervous trouble of any sort; any drug or narcotic habit; and excessive drinking habit.  

The post-service medical evidence of record consists of VA and private treatment records.  The Board has reviewed the evidence in its entirety and notes that the only psychiatric disorder diagnosed during the appellate period is bipolar disorder by history.  See McClain, 21 Vet. App. at 321; see also VA examination report dated June 2015.  Although an October 2010 record from Dr. N.A.O. indicated that the Veteran had a nervous condition, no diagnosed disorder was actually provided.  

The Board previously determined that the June 2011 VA examination was inadequate.  It notes, however, that during that examination, the Veteran reported that he had not received psychiatric treatment for five years and the examiner reported a November 2004 record providing several psychiatric diagnoses before providing a diagnosis of bipolar disorder by history.  The Board points out that the November 2004 record cited by the examiner pre-dates the appellate period and that the Veteran specifically indicated that he had not received psychiatric treatment during the appellate period.  

The Board remanded the claim in March 2015 in order to schedule the Veteran for another VA examination.  The Veteran underwent a Disability Benefits Questionnaire (DBQ) in June 2015, at which time he was diagnosed with bipolar disorder by history.  In regards to his military history, it was noted that the Veteran served in the Army from April 1968 to April 1970 with a military occupational specialty of combat engineer; and that he had combat experience in Vietnam, to include being hit in the face, injuring his nose, and seeing many dead and wounded soldiers.  In regards to his post-military history, it was noted that the Veteran went back to work in the government agency for eight months before going to work at a pharmaceutical company for 32 years, where he stayed until his 2003 retirement (eligibility due to age and duration of work).  The Veteran reported that his first encounter with a mental health professional was in 1970 (he attended three sessions), but the examiner could find no evidence of such treatment.  Rather, the examiner reported that upon review of record, it was found that the Veteran first encountered a mental health professional in March 1992; that he resumed treatment in 2004 and continued until 2008, and that there was no further history of psychiatric ambulatory care, no history of psychiatric hospitalizations, no history of parasuicidal behavior, no family history of mental illness, and no psychiatric medications.  It was the June 2015 VA examiner's opinion that the diagnosed disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran sought psychiatric care in March 1992, 22 years after his military discharge and the events that led to his military stressors.  The examiner further noted that there was no change in functional status or in quality of life due to trauma exposure and that the trauma exposure did not cause impairment in social, occupational or other areas of functioning.  The examiner specifically noted that the Veteran was gainfully employed until 2003, when he retired eligible by age and duration of work.  For these reasons, a temporal relationship between the neuropsychiatric disorder and the Veteran's military service was not established.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the evidence of record does not support the claim for service connection for a psychiatric disorder, diagnosed as bipolar disorder by history, on a presumptive basis, as there is no indication the Veteran was diagnosed with a psychiatric disorder within one year of his April 1970 discharge from active duty service.  For these reasons, service connection for a psychiatric disorder on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence of record also does not support the claim for service connection for a psychiatric disorder on a direct basis.  As noted above, the service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric problems and although the Veteran has been diagnosed with bipolar disorder by history during the appellate period, the only probative opinion of record, that provided by the June 2015 VA examiner, does not establish that it was incurred during service or is etiologically related to active duty service.  In the absence of such evidence, service connection for a psychiatric disorder is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

The Board denied a claim for service connection for hypertension in March 2015, which the Veteran appealed to the Court.  The November 2015 Joint Motion pointed out that the Veteran had a diagnosis of hypertension and was presumed to have been exposed to herbicides during service, and determined that the Board did not discuss whether the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 satisfied VA's requirement to get a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to in-service herbicide exposure.  

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e), the 2010 updated cited in the Joint Motion categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The same conclusion was drawn in a 2012 update.  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Given the foregoing, and in light of the determination made in the Joint Motion, the Board finds that the claim for service connection for hypertension should be remanded in order to obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his military service, to include his presumed exposure to herbicides during service.  

In providing this opinion, the examiner should review the National Academy of Sciences Report: Veterans and Agent Orange 2010 and 2012 Updates, which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


